Citation Nr: 1818000	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial rating for tinea pedis with onychomycosis, currently rated as noncompensable prior to July 6, 2012; 30 percent prior to April 1, 2016; noncompensable from April 1, 2016 to October 24, 2016; and rated as 10 percent disabling thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1973 to August 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In August 2015, the Veteran testified before the RO in a personal hearing addressing the proposed reduction in rating for service-connected tinea pedis and onychomycosis.  In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing convened at the RO.  A transcript of each hearing has been associated with the record.  

The claim was previously before the Board in September 2016, at which time it was remanded for further development.


FINDINGS OF FACT

1.  From October 27, 2011 to July 6, 2012, the Veteran's tinea pedis with onychomycosis did not affect 5 percent or more of his total body or the exposed area of the body, and he was not prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  From July 6, 2012 to April 1, 2016, the Veteran's tinea pedis with onychomycosis did not affect 5 percent or more of his total body or the exposed area of the body, but was treated with systemic therapy for a total duration of six weeks or more, without treatment at a constant or near-constant duration. 

3.  From April 1, 2016 to October 24, 2016, the Veteran's tinea pedis with onychomycosis did not affect 5 percent or more of his total body or the exposed area of the body, and he was not prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs.

4.  From October 24, 2016, the Veteran's tinea pedis with onychomycosis did not affect 5 percent or more of his total body or the exposed area of the body, but was treated with systemic therapy for a total duration of less than six weeks.

5.  The Veteran's service-connected disabilities are sufficient to bring his combined disability rating to 70 percent, with at least one disability rated 40 percent or higher; taken together, these service-connected disabilities preclude the Veteran from maintaining gainful employment. 


CONCLUSIONS OF LAW

1.  From October 27, 2011 to July 6, 2012, the criteria for a compensable disability rating for tinea pedis with onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017). 

2.  From July 6, 2012 to April 1, 2016, the criteria for an evaluation in excess of 30 percent for tinea pedis with onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017). 

3.  From April 1, 2016 to October 24, 2016, the criteria for a compensable disability rating for tinea pedis with onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

4.  From October 24, 2016, criteria for an evaluation in excess of 10 percent for tinea pedis with onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran in this case nor his attorney has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Additionally, the Board finds that the development requested in the September 2016 remand-specifically, to update the Veteran's VA treatment records and to arrange for a VA skin diseases examination-have been accomplished.  Therefore, the Board finds that there has been substantial compliance with the instructions of its September 2016 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Analysis

Tinea Pedis

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155. Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's bilateral tinea pedis with onychomycosis is rated as 0 percent (noncompensable) as of October 27, 2011 to July 6, 2012; 30 percent disabling from July 6, 2012 to April 1, 2016; noncompensable from Apri 1, 2016 to October 24, 2016, and 10 percent disabling thereafter, pursuant to 38 C.F.R. § 4.118, DC 7813-7806.  In this regard, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that dermatophytosis under DC 7813 is the service-connected disorder and dermatitis under DC 7806 is a residual condition.
Specifically, DC 7813 provides that dermatophytosis is rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806) depending on the predominant disability.  As the Veteran's bilateral tinea pedis with onychomycosis does not affect the head, face, or neck, and does not result in scarring, DCs 7800-7805 are inapplicable.  Furthermore, dermatitis is the predominant disability and, as such, his bilateral tinea pedis with onychomycosis is rated pursuant to DC 7806. 

As relevant to the instant claim, DC 7806 provides for a 60 percent rating where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted where at least 5 percent of the entire body, or at least 5 to 20 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a duration of less than six weeks during the past 12-month period.  A noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period. 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that Diagnostic Code 7806 draws a clear distinction between systemic therapy and topical therapy as its operative terms. "Systemic therapy" means treatment pertaining to or affecting the body as a whole, whereas "topical therapy" means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Although a topical corticosteroid treatment may meet the definition of systemic therapy if it is administered on a large enough scale such that it affects the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).

In this case, there is no competent medical evidence that any topically applied medication was a corticosteroid.  VA treatment records show that the Veteran was prescribed clotrimazole for the treatment of his tinea pedis.  Even if the topically applied medication was corticosteroids, there is neither competent medical evidence that the Veteran's application of any topical medication was intended to have a systemic effect, nor competent medical evidence that such usage was so widespread that a systemic effect could be medically anticipated.  Id.

In May 2012, the Veteran underwent a VA skin examination.  At that time, it was noted that he was first diagnosed with tinea pedis in February 1974.  The condition caused no scarring or disfigurement of the head, face or neck, and there were not skin neoplasms, systemic manifestations of the condition, tumors, or debilitating or non-debilitating episodes.  The Veteran had been treated with a topical cream for less than 6 weeks in the previous year.  Examination showed the total body area affected to be less than 5 percent, none of which was exposed.  The skin condition was found to be present between the Veteran's great and second toes, bilaterally, and between his second and third toes, bilaterally.  The onychomycosis was found to be present on the great and second toes, bilaterally.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms of the skin condition, which the examiner found did not impact the Veteran's ability to work.

In July 2012, the Veteran was seen at VA with foot complaints.  He was prescribed Lamisil for a 90-day trial with the possibility of an additional month if needed.

In August 2012, the Veteran underwent a VA skin diseases examination.  At that time, a diagnosis of tinea pedis with onychomycosis was confirmed.  On examination, it was found that the Veteran's skin condition did not cause scarring or disfigurement of the face or neck, and there were no skin neoplasms, systemic manifestations of the condition, tumors, or debilitating or non-debilitating episodes.  The total body area affected by the condition was less than 5 percent, none of which was exposed.  The tinea pedis was noted to be on the upper part of the left foot only.  The onychomycosis affected all toenails but one.  The Veteran had been prescribed oral Lamisil the previous month, which was found to be used for at least 6 weeks or more in the previous year, but not constantly.  No other treatments or procedures were used in the previous year to treat the skin condition.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms of the skin condition, which the examiner found did not impact the Veteran's ability to work. 

In October 2012, the Veteran contacted VA with concerns related to his toenails.  At that time, he reported experiencing intermittent tinea pedis.  He asked to refill his prescription for Lamisil, but was informed that liver tests would need to be performed before the medication could be refilled.  Later in the month, the Veteran's liver tests were confirmed and the prescription refilled for an additional 90 days.  In a January 2013 VA treatment note, it was noted that the Veteran was allergic to Lamisil, as he had developed  a rash while taking it, stopped as per his doctor, then redeveloped a rash when he started to take it again. 

A March 2013 VA medication list showed the Veteran was using clotrimazole cream to treat his tinea pedis.  

In April 2013, the Veteran was seen at VA with complaints of a painful toenail; at that time, examination revealed no rashes on his feet.  Similarly, in June 2013, he was seen again for a toenail and examined; the examination showed no rash present.  A VA medication list from that month showed clotrimazole cream was still being prescribed.  The Veteran was also prescribed Vistaril, to take orally, for treatment of a skin rash, and advised to continue with lotions that had been prescribed. 

In December 2013, the Veteran was seen at VA with toenail complaints; it was specifically noted that there was no rash on the Veteran's feet upon examination.  In January 2014, the Veteran's feet were again examined at VA and found to be free of a rash. 
In May 2014, the Veteran underwent a physical at VA.  At that time, his medication list showed that clotrimazole cream was still being prescribed, for use twice a day.  However, a June 2014 medication list showed that the cream was no longer prescribed.  Subsequent treatment notes did not list the cream.  It was not until April 2015 that the cream was again listed on the Veteran's VA prescribed medication list. 

In May 2015, the Veteran underwent a VA skin diseases examination.  At that time, it was noted that the Veteran treated his skin condition with daily topical cream to prevent recurrence.  The condition caused no scarring or disfigurement of the head, face or neck, and there were not skin neoplasms, systemic manifestations of the condition, tumors, or debilitating or non-debilitating episodes.  In the past 12 months, the Veteran had used cream on a constant or near-constant duration.  Examination showed the total body area affected to be less than 5 percent, none of which was exposed.  At the time of the examination, there was no evidence of active tinea pedis of either foot.  The examiner noted that the Veteran was able to perform all basic and instrumental activities of daily living independently. 

In a June 2015 statement to VA, the Veteran recounted his allergic reaction to Lamisil. 

At the August 2015 hearing held at the RO, the Veteran testified that he was using multiple creams to treat his service-connected rash, which had recurred recently.  The Veteran also noted that the medication he had been taking to treat his skin condition had caused a rash on his upper body.  Based on his testimony, the decision review officer performing the hearing scheduled the Veteran for an additional VA examination.  

At the September 2015 VA examination, it was noted that the Veteran's skin condition caused no scarring or disfigurement of the head, face or neck, and there were not skin neoplasms, systemic manifestations of the condition, tumors, or debilitating or non-debilitating episodes.  The examiner noted that, in the previous 12 months, the Veteran had not used any oral or topical medication for the condition.  He found after examination that there were no visible skin conditions present, other than some dryness of the extremities.  Tinea pedis was absent and onychomycosis was present on the bilateral third toenails.  In addressing the Veteran's contention that the Lamisil had caused an allergic reaction, the examiner noted that no link had ever been made between the two and if he continued to have the rash on his extremities after discontinuing the medication, then it was not the cause of such.  He additionally found that the Veteran's service-connected skin condition did not impact his ability to work. 

In a February 2016 letter, the Veteran's attorney disputed that the Veteran's rash involved no exposed area of the skin, arguing that the rash which developed as a result of the Veteran's Lamisil allergy covered more than 20 percent of his exposed skin area, of the arms and forehead.  

In an April 2016 VA treatment note, the Veteran's prescription for clotrimazole was noted. 

In June 2016, the Veteran testified at a hearing before the Board.  He testified that he was treating his tinea pedis with clotrimazole which was prescribed by the VA.  The Veteran applied the cream 3 times a day.  He also testified concerning his allergy to Lamisil and the arm and face rashes he believed were caused by the medication, as well as the creams he used for treatment of those rashes. 

In October 2016, the Veteran underwent a VA skin diseases examination. The diagnoses of tinea pedis and onychomycosis were confirmed.  The Veteran reported mild improvement in the condition with use of clotrimazole cream, and the prescription had been refilled.  On examination, it was found that the Veteran's skin condition did not cause scarring or disfigurement of the face or neck, and there were no skin neoplasms, systemic manifestations of the condition, or debilitating or non-debilitating episodes.  The total body area affected by the condition was at least 5 percent, but less than 20 percent, none of which was exposed.  The Veteran was found to be treating the condition with oral or topical medications for at least 6 weeks or more in the previous year, but not constantly.  No other treatments or procedures were used in the previous year to treat the skin condition.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms of the skin condition, which the examiner found did impact the Veteran's ability to work, in that, due to the medication he was taking, he would have to have a sedentary, indoor occupational environment.  

An October 2016 VA treatment note indicated that the Veteran was still prescribed clotrimazole for the treatment of his tinea pedis. 

a) From October 27, 2011 to July 6, 2012, and from April 1, 2016 to October 24, 2016 

Based on the evidence of record, the Board finds that a compensable rating is not warranted for the periods prior to July 6, 2012 and from April 1, 2016 to October 24, 2016.  Criteria for a 10 percent rating require at least 5 percent of the entire body, or at least 5 to 20 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks.  The evidence shows that, at no time during this period, did the Veteran's tinea pedis affect at least 5 percent of his total body or the exposed area, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for any duration.  Specifically, the May 2012 VA examiner found that the affected area was less than 5 percent, as it was located between two of his toes on either foot.  The April 2016 treatment note showed the use of an anti-fungal cream to treat the condition, a fact which was confirmed by the Veteran at the 2016 hearing.  As noted above, the cream used by the Veteran is not a systemic therapy.  Thus, the Board finds that a compensable rating is not warranted for either period. 

b) From July 6, 2012 to April 1, 2016

The Board finds that a higher rating is not warranted for the period from July 6, 2012 to April 1, 2016.  The Veteran's current rating for this period is 30 percent.  To warrant the next-highest rating, 60 percent, more than 40 percent of his entire body or more than 40 percent of the exposed areas would need to be affected, or there would have to be constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The evidence shows that the condition consistently affected less than 5 percent of the Veteran's body-in fact, multiple treatment notes from this period showed that the condition had cleared up and was not present at all.  However, in July 2012, the Veteran was prescribed oral Lamisil, a systemic medication to treat his skin condition.  In order to qualify for a higher rating, the medication would need to be used constantly, or near constantly, for a year.  Here, the evidence shows that the Veteran used the medication in excess of 6 weeks, but short of the year required.  A VA treatment note from January 2013 indicated that the Veteran had stopped taking Lamisil.  Thus, a 60 percent rating is not warranted. 

VA treatment notes show that the Veteran was not experiencing the rash upon examination in April 2013, June 2013, December 2013, May 2015 and September 2015.  Under the diagnostic code, such findings would warrant a noncompensable rating.  However, the Board will not disturb the rating assigned by the RO for this period.   Based on the evidence of record, a disability rating in excess of 30 percent for this period is not warranted.

c) From October 24, 2016 

Finally, the Board finds that a higher rating is not warranted for the period from October 24, 2016.  The Veteran's disability is rated as 10 percent disabling for this period.  To warrant the next-highest rating, 30 percent, 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of exposed areas would need to be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The October 2016 examination report shows that the condition affected between 5 and 20 percent of the Veteran's body.  The examiner further found that the Veteran had been treating the condition with topical medications for at least 6 weeks in the previous year, but not constantly.  The Board notes that VA treatment notes from this period show that the topical medication was clotrimazole, which is not a corticosteroid.  Based on the evidence of record, a disability rating in excess of 10 percent for this period is simply not warranted.


Other considerations

In making the above determinations, the Board notes that the Veteran is competent to report his symptoms, as it requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability relating his tinea pedis with onychomycosis to the appropriate diagnostic code.  Rather, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of the severity of the Veteran's symptoms, the extent to which it affects his body as a whole, and the details of the clinical features therefrom. 

The Board also notes that the Veteran's attorney argued in a February 2016 letter that the Veteran's allergic reaction to the steroid treatment of his tinea pedis caused a rash which covered his arms and, thus, a larger percentage of his body than that noted by examiners.  In addition, the Veteran's August 2015 testimony at the RO appeared to suggest that he was using multiple creams to treat his tinea pedis; in his June 2016 testimony before the Board, he proffered the theory that the Lamisil allergy caused a larger rash that is related to tinea pedis and, thus, compensable.  

However, the medical evidence of record indicates that the Veteran was using the additional creams to treat a rash on his arms (triamcinolone acetonide) and to treat pain in the joints of his toes (capsaicin).  The Board also places great probative weight on the findings of the September 2015 examiner, who concluded that the rash experienced by the Veteran on his arms was not due to Lamisil, as it continued even after the Veteran stopped taking the medication.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As such, the Board finds such arguments are without merit. 

In reaching its conclusions concerning the Veteran's claim, the Board has taken into consideration the doctrine of reasonable doubt.  38 U.S.C. § 5107 (b).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.

TDIU

The Veteran seeks a total disability rating based on individual unemployability.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Factors to be considered in determining whether unemployability exists are the Veteran's education, employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm. The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

At the outset, the Board notes that the Veteran is service-connected for Grave's Disease with hypothyroidism and major depressive disorder, rated as 60 percent disabling; chronic low back strain, rated as 10 percent disabling; tinea pedis with onychomycosis, rated as 10 percent disabling; and gout, rated as noncompensable.  Thus, the combined rating for the Veteran's service-connected disabilities is 70 percent disabling, and a single disability, Grave's Disease, is rated higher than 40 percent.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability. 

The determinative issue then is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

In March 2010, the Veteran underwent a psychiatric evaluation by a Dr. J.L.L.  In a letter authored that same month, Dr. J.L.L. indicated that the Veteran had last worked as a general laborer but injured his back and stopped working in 2000.  The Veteran reported that he found it difficult to make decisions, lacked energy, was irritable all of the time, and could not concentrate.  The doctor found that the Veteran experienced moderate anxiety.  He diagnosed major depression, and determined that the Veteran was disabled by the condition and unable to achieve "a level of success compatible with opportunities and skills." 

In his May 2010 application for TDIU, the Veteran reported that he last worked full time in December 1999 as a general laborer.  He had achieved a GED and two years of college, without any further education and training.  

In a September 2010 VA treatment note, the Veteran noted that he injured his back a decade prior and had stopped looking for employment at that time.  

The October 2016 VA examiner was asked to opine on the effect of the Veteran's service-connected tinea pedis on his ability to work.  The examiner found that it would impact the Veteran's ability to work, in that, due to the medication he was taking, he would have to have a sedentary, indoor occupational environment.  
In a December 2016 letter, the Veteran's attorney reiterated the Veteran's contentions that his depression and physical limitations prevented him from working.  He asserted that the Veteran's efforts to "perform administrative and financial tasks" either personally or as part of employment, were unsuccessful.  

The Board notes that the Veteran's employment history shows that he earned a general equivalency diploma and does not have any additional specialized education.  Therefore, the Board finds that sedentary employment would not be suitable for the Veteran.

The Board finds that, based upon the evidence of record, and giving the Veteran every benefit of the doubt, his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16 (a); Gilbert, supra.  The Board notes that he is significantly limited to perform physical labor due to a back disability.  Although the record reflects that the Veteran injured his back while working in 1999, he was subsequently granted service connection for a chronic low back strain.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

As noted by Dr. J.L.L., his psychiatric disability renders him unable to achieve employment success.  In addition, as noted above, the Board finds that due to the Veteran's education and experience, he would likely be unable to obtain any sort of sedentary employment.  Taking into the account the findings of Dr. J.L.L. and the October 2016 VA examiner, and giving the benefit of the doubt to the Veteran, the evidence clearly shows that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (in a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator); see also 38 C.F.R. § 4.16 (a); Gilbert, supra.  Given his various physical and mental disabilities, the Board finds that the weight of the evidence is in at least relative equipoise and therefore the Veteran is entitled to TDIU.

ORDER

An initial compensable rating, prior to July 6, 2012, for tinea pedis with onychomycosis is denied. 

A rating in excess of 30 percent from July 6, 2012 to April 1, 2016, for tinea pedis with onychomycosis is denied.

A compensable rating from April 1, 2016 to October 24, 2016 for tinea pedis with onychomycosis is denied.

A rating in excess of 10 percent from October 24, 2016 for tinea pedis with onychomycosis is denied.

Entitlement to TDIU is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


